8:19-cr-00181-CRI
        8:19-cr-00181-CRI
                   *SEALED*Date
                             Date
                                Filed
                                    Filed
                                       02/26/19
                                          02/19/19Entry
                                                     Entry
                                                        Number
                                                           Number
                                                               41 2 *SEALED*
                                                                     Page 1 of 21 Page 1
                                          of 21
8:19-cr-00181-CRI
        8:19-cr-00181-CRI
                   *SEALED*Date
                             Date
                                Filed
                                    Filed
                                       02/26/19
                                          02/19/19Entry
                                                     Entry
                                                        Number
                                                           Number
                                                               41 2 *SEALED*
                                                                     Page 2 of 21 Page 2
                                          of 21
8:19-cr-00181-CRI
        8:19-cr-00181-CRI
                   *SEALED*Date
                             Date
                                Filed
                                    Filed
                                       02/26/19
                                          02/19/19Entry
                                                     Entry
                                                        Number
                                                           Number
                                                               41 2 *SEALED*
                                                                     Page 3 of 21 Page 3
                                          of 21
8:19-cr-00181-CRI
        8:19-cr-00181-CRI
                   *SEALED*Date
                             Date
                                Filed
                                    Filed
                                       02/26/19
                                          02/19/19Entry
                                                     Entry
                                                        Number
                                                           Number
                                                               41 2 *SEALED*
                                                                     Page 4 of 21 Page 4
                                          of 21
8:19-cr-00181-CRI
        8:19-cr-00181-CRI
                   *SEALED*Date
                             Date
                                Filed
                                    Filed
                                       02/26/19
                                          02/19/19Entry
                                                     Entry
                                                        Number
                                                           Number
                                                               41 2 *SEALED*
                                                                     Page 5 of 21 Page 5
                                          of 21
8:19-cr-00181-CRI
        8:19-cr-00181-CRI
                   *SEALED*Date
                             Date
                                Filed
                                    Filed
                                       02/26/19
                                          02/19/19Entry
                                                     Entry
                                                        Number
                                                           Number
                                                               41 2 *SEALED*
                                                                     Page 6 of 21 Page 6
                                          of 21
8:19-cr-00181-CRI
        8:19-cr-00181-CRI
                   *SEALED*Date
                             Date
                                Filed
                                    Filed
                                       02/26/19
                                          02/19/19Entry
                                                     Entry
                                                        Number
                                                           Number
                                                               41 2 *SEALED*
                                                                     Page 7 of 21 Page 7
                                          of 21
8:19-cr-00181-CRI
        8:19-cr-00181-CRI
                   *SEALED*Date
                             Date
                                Filed
                                    Filed
                                       02/26/19
                                          02/19/19Entry
                                                     Entry
                                                        Number
                                                           Number
                                                               41 2 *SEALED*
                                                                     Page 8 of 21 Page 8
                                          of 21
8:19-cr-00181-CRI
        8:19-cr-00181-CRI
                   *SEALED*Date
                             Date
                                Filed
                                    Filed
                                       02/26/19
                                          02/19/19Entry
                                                     Entry
                                                        Number
                                                           Number
                                                               41 2 *SEALED*
                                                                     Page 9 of 21 Page 9
                                          of 21
8:19-cr-00181-CRI
      8:19-cr-00181-CRI
                  *SEALED*
                         DateDate
                             FiledFiled
                                   02/26/19
                                        02/19/19
                                               EntryEntry
                                                     Number
                                                          Number
                                                             41 2Page
                                                                  *SEALED*
                                                                      10 of 21 Page
                                      10 of 21
8:19-cr-00181-CRI
      8:19-cr-00181-CRI
                  *SEALED*
                         DateDate
                             FiledFiled
                                   02/26/19
                                        02/19/19
                                               EntryEntry
                                                     Number
                                                          Number
                                                             41 2Page
                                                                  *SEALED*
                                                                      11 of 21 Page
                                      11 of 21
8:19-cr-00181-CRI
      8:19-cr-00181-CRI
                  *SEALED*
                         DateDate
                             FiledFiled
                                   02/26/19
                                        02/19/19
                                               EntryEntry
                                                     Number
                                                          Number
                                                             41 2Page
                                                                  *SEALED*
                                                                      12 of 21 Page
                                      12 of 21
8:19-cr-00181-CRI
      8:19-cr-00181-CRI
                  *SEALED*
                         DateDate
                             FiledFiled
                                   02/26/19
                                        02/19/19
                                               EntryEntry
                                                     Number
                                                          Number
                                                             41 2Page
                                                                  *SEALED*
                                                                      13 of 21 Page
                                      13 of 21
8:19-cr-00181-CRI
      8:19-cr-00181-CRI
                  *SEALED*
                         DateDate
                             FiledFiled
                                   02/26/19
                                        02/19/19
                                               EntryEntry
                                                     Number
                                                          Number
                                                             41 2Page
                                                                  *SEALED*
                                                                      14 of 21 Page
                                      14 of 21
8:19-cr-00181-CRI
      8:19-cr-00181-CRI
                  *SEALED*
                         DateDate
                             FiledFiled
                                   02/26/19
                                        02/19/19
                                               EntryEntry
                                                     Number
                                                          Number
                                                             41 2Page
                                                                  *SEALED*
                                                                      15 of 21 Page
                                      15 of 21
8:19-cr-00181-CRI
      8:19-cr-00181-CRI
                  *SEALED*
                         DateDate
                             FiledFiled
                                   02/26/19
                                        02/19/19
                                               EntryEntry
                                                     Number
                                                          Number
                                                             41 2Page
                                                                  *SEALED*
                                                                      16 of 21 Page
                                      16 of 21
8:19-cr-00181-CRI
      8:19-cr-00181-CRI
                  *SEALED*
                         DateDate
                             FiledFiled
                                   02/26/19
                                        02/19/19
                                               EntryEntry
                                                     Number
                                                          Number
                                                             41 2Page
                                                                  *SEALED*
                                                                      17 of 21 Page
                                      17 of 21
8:19-cr-00181-CRI
      8:19-cr-00181-CRI
                  *SEALED*
                         DateDate
                             FiledFiled
                                   02/26/19
                                        02/19/19
                                               EntryEntry
                                                     Number
                                                          Number
                                                             41 2Page
                                                                  *SEALED*
                                                                      18 of 21 Page
                                      18 of 21
8:19-cr-00181-CRI
      8:19-cr-00181-CRI
                  *SEALED*
                         DateDate
                             FiledFiled
                                   02/26/19
                                        02/19/19
                                               EntryEntry
                                                     Number
                                                          Number
                                                             41 2Page
                                                                  *SEALED*
                                                                      19 of 21 Page
                                      19 of 21
8:19-cr-00181-CRI
      8:19-cr-00181-CRI
                  *SEALED*
                         DateDate
                             FiledFiled
                                   02/26/19
                                        02/19/19
                                               EntryEntry
                                                     Number
                                                          Number
                                                             41 2Page
                                                                  *SEALED*
                                                                      20 of 21 Page
                                      20 of 21
8:19-cr-00181-CRI
      8:19-cr-00181-CRI
                  *SEALED*
                         DateDate
                             FiledFiled
                                   02/26/19
                                        02/19/19
                                               EntryEntry
                                                     Number
                                                          Number
                                                             41 2Page
                                                                  *SEALED*
                                                                      21 of 21 Page
                                      21 of 21




                                      REDACTED
